Citation Nr: 1210971	
Decision Date: 03/26/12    Archive Date: 04/05/12

DOCKET NO.  07-34 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left ankle disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from June 1991 to June 1995 and from October 1995 to March 1996.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In October 2008, April 2009 and again in July 2010, the Board remanded this claim for additional development.  The case has been returned to the Board and is ready for further review.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

In its April 2009 remand, the Board requested an opinion to determine the etiology of left ankle hypertrophic scarring anteriotalofibular ligament.  An examination was to be scheduled if necessary.  A May 2010 supplemental statement of the case (SSOC) reflected that the Veteran failed to report for a scheduled examination and thus, the claim remained denied.  In July 2010, the Veteran, through his representative, reported that he did not receive notice to report for an examination.  He requested that the examination be re-scheduled.  As there was no letter in the claims file that established that the Veteran was notified of the time and place of the examination, the Board remanded the claim in July 2010.  

A review of the file shows that there was some conflict in the mandates in the July 2010 Board remand.  The Board stated that the AMC should arrange for the Veteran's claims folder to be reviewed by an orthopedist (a medical doctor) to determine the etiology of left ankle hypertrophic scarring anterior talo-fibular ligament, which was offered as a diagnosis following a December 2006 VA orthopedic compensation examination.  The physician was asked to address whether it is at least as likely as not (50 percent or greater possibility) that an in-service 1994 ankle sprain caused or aggravated the hypertrophic scarring anterior talo-fibular ligament condition.  The physician was to offer a rationale for any conclusion in a legible report. If any question could not be answered, the physician was to state the reason.  However, the Board then stated that if the Veteran again fails to report for examination, the AMC should ensure that a copy of any notice letter of such examination is associated with the claims file.  

When the case was in remand status, the RO sent the Veteran a letter in August 2010.  The RO stated that it had received the Board's July 2010 remand and that they would be having his file reviewed and a medical opinion would be obtained.  The RO emphasized that the Veteran did not have to report for an examination.  Then the RO informed the Veteran in October 2010 that an examination would be scheduled for him.  There were two different addresses of record at this time for the Veteran, and the letter was not sent to the most recent address of record.  The Veteran failed to report for a December 2010 examination.  There is no notice letter in the file regarding this scheduled examination.   

In order to ensure due process, another remand is required to obtain an addendum opinion regarding the etiology of the Veteran's left ankle disorder.  

Accordingly, the case is REMANDED for the following action: 

1.  Arrange for the Veteran's claims folder to be reviewed by an orthopedist (a medical doctor) to determine the etiology of left ankle hypertrophic scarring anterior talo-fibular ligament, which was offered as a diagnosis following a December 2006 VA orthopedic compensation examination.  The physician is asked to address whether it is at least as likely as not (50 percent or greater possibility) that an in-service 1994 ankle sprain caused or aggravated the hypertrophic scarring anterior talo-fibular ligament condition. The physician should offer a rationale for any conclusion in a legible report.  If any question cannot be answered, the physician should state the reason. 

2.  Following the foregoing and any other development deemed necessary, the AMC should re-adjudicate the claim for service connection for a left ankle condition.  If the benefit sought remains denied, the AMC should issue an SSOC and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board, if otherwise in order. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


